UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2198


JOAN MARIE HARRIS,

                Plaintiff - Appellant,

          v.

JOHN R. LEOPOLD; ANNE ARUNDEL COUNTY, MARYLAND,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:12-cv-00829-CCB)


Submitted:   April 16, 2015                 Decided:   April 20, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joan Marie Harris, Appellant Pro Se.    Jonathan A. Hodgson, Jay
Creech, Andrew Jensen Murray, ANNE ARUNDEL COUNTY OFFICE OF LAW,
Annapolis, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joan   Marie   Harris    appeals       the    district     court’s     order

granting summary judgment in favor of Anne Arundel County in her

action alleging retaliatory termination in violation of Title

VII of the Civil Rights Act of 1964.                    We have reviewed the

record and find no reversible error.                Accordingly, we affirm for

the reasons stated by the district court.                  Harris v. Leopold,

No. 1:12-cv-00829-CCB (D. Md. Oct. 1, 2014).                    We dispense with

oral    argument   because     the    facts    and     legal    contentions     are

adequately    presented   in    the    materials       before    this   court   and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                        2